Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12, 14-18, 21-22, 24-26, 29, and 31-38 were canceled. 
Claims 1-11, 13, 19-20, 23, 27-28, 30 and 39-40 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Claim 39 is not classified into any group below due to its dependency on canceled claim 38 and it cannot be determined what method is contemplated. 

Group I, claim(s) 1-11, 13 and 19 drawn to an isolated antibody or chimeric antigen receptor (CAR) comprising one or more CDRs selected from SEQ ID NO: 1-12.
Group II, claim(s) 19-20 drawn to a nucleic acid encoding or a cell comprising the isolated antibody or chimeric antigen receptor (CAR) comprising one or more CDRs selected from SEQ ID NO: 1-12. 
Group III, claim(s) 27-28 drawn to a method of treating cancer comprising administering a nucleic acid encoding or a cell comprising the isolated antibody or chimeric antigen receptor (CAR) comprising one or more CDRs selected from SEQ ID NO: 1-12.
Group IV, claim(s) 30 and 40 drawn to a method of detecting CEACAM6 in a biological sample from a patient, the method comprising: a) contacting the biological sample from the patient with a first antibody that specifically binds to a first epitope comprising a glycopeptide to form a first complex between the first antibody and the CEACAM6; b) contacting the first complex with a second antibody that specifically binds to a second epitope, wherein the first and second epitopes are different, to form a second complex, wherein the second complex comprises the first antibody, CEACAM6, and the second antibody; c) detecting the second complex, thereby detecting CEACAM6.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-III appears to be an isolated antibody or chimeric antigen receptor (CAR) comprising one or more CDRs selected from SEQ ID NO: 1-12. However, this technical feature is not shared by Group IV. 
Furthermore US9828423 (PTO-892) teaches an anti-B lymphocyte Stimulator (anti-BlyS) antibody, wherein the amino acid sequences of the light chains CDR1, 22, 23, and 24, respectively (claim 1).  As shown below, SEQ ID NO: 22 of US9828423 is same amino acid sequence as SEQ ID NO: 1 of instant application (SCORE; result 8 of 1.rai).  Since instant claim 1 does not recite antigen, it encompasses any antibody binding to any antigen. In addition, instant claim 1 recites “comprising one or more heavy and light chain CDRs” in line 3-4 and therefore it encompasses antibody comprising only one specific CDR sequence of SEQ ID NO: 1. Thus instant claim 1 is anticipated by US9828423.

Result 8 of 1.rai

    PNG
    media_image1.png
    563
    636
    media_image1.png
    Greyscale


Therefore, the technical feature of claim 1 does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643